Mr. Justice Waterman delivered the opinion of the Court. We have examined the record of this cause, and find no sufficient reason for reversing the finding of the trial court upon the merits. From the bill of exceptions, the testimony of a Mr. Long appears to have been the last evidence introduced upon the trial. The last question to and answer by him was: “Q. That was all? A. Yes, sir.” What argument by counsel, if any, followed or was made upon the trial, does not appear. The bill of exceptions is in the ordinary form, and like almost all such bills, fails to show whether counsel did or did not argue the cause, before the expression of opinion by the court that appellant had not sustained his defense. After such expression by the court, the following took place: Mr. Walsh: “I would like to say something in this matter.” The Court: “I don’t want to hear it.” (Whereupon the counsel for defendant took exception to the ruling in reference to hearing him in argument in the cause.) “ I find for the plaintiff for §373.” So far as appears, counsel had before been heard, and the mind of the court was fixed. We see no sufficient reason for thinking that injustice has been done, or that the court could have been induced to change its finding by any argument of counsel. The judgment of the Circuit Court is affirmed.